Title: To John Adams from John Quincy Adams, 29 June 1812
From: Adams, John Quincy
To: Adams, John



N. 15.
My Dear Sir.
St: Petersburg 29. June 1812

I enclose you a press-copy of my last Letter, thought it is more than ever uncertain whether either the original or the Copy will be suffered to reach you—We have lived in eventful times, but in the course of my life I have no recollection of a moment so full of portent as the present.—We have accounts here from the United States to 9. May, by the way of England—They are more immediately warlike than I expected, or could have wished—It has indeed long been my Conviction, even from the time when I participated so strongly in the former Embargo, that the British Orders in Council, unless abandoned, would inevitably produce a War between us and England—and in looking back it is an extraordinary demonstration of our extreme reluctance to engage in this War, that we have averted it for nearly five years—That England will abandon them without a War, is extremely doubtful yet; but there are Circumstances upon which I have wished to sound a hope that with a little more Patience, and Forbearance, we should see the downfall of that infamous compound of Robbery, Perjury and Fraud, by the weight of its mischief recoiling upon its authors, without being obliged on our part to resort to force for its destruction.
The most powerful patron and supporter of the Orders in Council, Mr: Perceval, First Lord of the Treasury and Chancellor of the Exchequer, was murdered within the Walls of the House of Commons on the 11th: of last Month, by an individual of disordered mind, but not mad enough to be absolved from the punishment of the Laws—Perceval’s Administration which even before his Death was struggling against the weight of a strong and growing opposition, was unable to support itself after his decease—They endeavoured to recruit their force by taking in Wellesley and Canning as subalterns under them, but were refused—The House of Commons passed a vote, to Address the Regent, and ask to him to form a new Administration, with a friendly hint how it was to be formed—Wellesley and Moira, and Canning, and the Opposition, and the Wrecks of the Perceval Ministry, were alternately manoeuvreing, mining, countermining and protracting, resigning and resuming, and publishing in the Newspapers, as if they were throwing dice or turning Cards, for the Executive Authority—This state of interregnum or Anarchy continued to the date of our last Accounts 5. June—I had flattered myself when the survivors of the Percival Administration resigned, that their Successors would immediately remove the great stumbling block the Orders in Council, and that we should be saved thereby from the impending War—But the formation of the new Ministry lingers so long that I now forbode little or nothing good from the issue of the struggle—The Perceval policy appears likely to maintain its policy ascendency yet a little longer; long enough I fear to produce that Catastrophe, from which we have so long endeavoured to preserve ourselves, but in which it seems the Will of Heaven that we should be involved.
At the same time while this Drama draws towards a tragical Conclusion, another still more terrible in its aspect is opening in the North of Europe—Russia there stands arrayed against the United Forces of France, Germany and Italy—The parties have been two years assembling against each other the whole power it was possible for them to put in motion, and last week the hostilities commenced by an invasion of the Russian Territories in Poland—The French, Austrian, Prussian, Spanish, Neapolitan, Saxon, Bavarian, Wurtemberg and Westphalian, Ministers and other Diplomatic agents at this Court have all asked for Passports and are on the Eve of Departure—The Russian Ambassador at Paris has done the same, and before this must be out of France—One of the greatest causes of this War, indeed in my opinion its only immediate Cause is the same British Orders of Council, which have bred the War between our Country and England—The expectation of this explosion also may contribute to procrastinate the final Ministerial Arrangements in England.
It was but yesterday that the account of the first hostilities in Poland reached this City; no Event of importance is yet known to have occurred; but it is believed impossible that many days should pass without a shock such as perhaps is unparralelled even in the sanguinary modern annals of Europe—What its Event will be, human wisdom cannot foresee; but here it is a moment of of profound and gloomy anxiety—And what singularly characterizes as the period is that prodigious as the armaments and preparations have been on both sides, not an intimation has been given to the public on either side of any misunderstanding between them—Russia has declared and adhered to the determination not to begin the War, but on the subject of the differences which had arisen between them, there has been a persevering refusal on her part to negotiate at all, the motive for which will doubtless now be assigned, but which as yet is unaccountable—The opinion prevails here that Sweden will be in Alliance with Russia, but the professed desire of Sweden is to remain neutral. She rejected great offers made to her, to join in the Alliance of France and Austria, and gave the first notice of that alliance here—She has made her own Peace with England upon the promise that England would acquiesce in her neutrality—But it does not appear that by this was understood the revocation of the Orders in Council, without which there can be no neutrality.
The publication of the documents communicated to our Government by Mr Henry, took place very shortly after the date of your letter of 19. Feby:—I perceive by the Boston Newspapers that the federalists there wish Mr Henry’s evidence to be construed as a testimony to their political virtue; and he certainly has taken pains to have it understood that he did not intend to expose the individuals with whom he treated—You observe that the Tory projects of H. and P. were not enough to be dreaded. I have perhaps thought them more formidable than they were; but Mr Henry’s mission and his letters have given further countenance to my opinions.—If the leaders of the Massachusetts and Connecticut Legislatures in 1809. were not ripe for open and avowed Negotiation with Henry, it was evidently not owing to any scruples of their own, but to their fears that the people would not go with them in their plan of rebellion—Henry’s letters throw a new and powerful light on the Compilation entitled Works of Fisher Ames—It was published while Henry was in Boston, and I knew at the time that an extraordinary number of copies were purchased for the express purpose of extensive circulation in the State of Vermont—If you have not read that Book, I beg you to procure it, and cast your eye over it with the recollection of the time when it was given to the public, the manner in which it was published, and the tendencies of its doctrines, to the state of popular Sentiment to which the object of Henry’s Mission was adapted—The present time is less favourable for the British intrigue to dismember our Union, than that was; but whenever we have a War with England, we shall have to contend against an internal struggle of the same Spirit—God Grant that it may be suppressed without blood!—I trust in God it will be suppressed.
Ever faithfully your’s
A.